Citation Nr: 0709033	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-24 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for spinal stenosis of 
the cervical and lumbar spine.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for major depressive 
disorder.  

4.  Entitlement t service connection for generalized anxiety 
disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 2004 
and June 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2006.  


REMAND

The veteran filed a claim of service connection for PTSD in 
January 2004.  The RO inferred claims of entitlement to 
service connection for a major depressive disorder and a 
generalized anxiety disorder.  The RO sent the veteran a 
letter in April 2004 and advised him of the 
evidence/information required to substantiate his claim of 
entitlement to service connection for PTSD.  However, the 
veteran has not been specifically informed of the type of 
information or evidence necessary to substantiate a claim of 
service connection for PTSD, which differs from the usual 
service connection claim, as well as which evidence VA would 
seek to provide and which information or evidence the 
appellant was expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Further, as the RO 
has inferred the submission of claims of entitlement to 
service connection for major depressive disorder and 
generalized anxiety disorder, the veteran should be 
specifically informed of the evidence/information required to 
substantiate claims of entitlement to service connection for 
a major depressive disorder and a generalized anxiety 
disorder.  

The veteran indicated on his July 2006 substantive appeal 
that he sought treatment for his back disability at the 
Augusta VA medical center (VAMC).  At the time of the 
September 2006 Travel Board hearing the veteran reported that 
he sought treatment at the Atlanta VAMC.  The veteran said he 
began treatment at VA in the 1980s.  The VA outpatient 
treatment reports already of record are dated from January 
2000 to June 2005 and the records are from the Wichita VAMC 
and the Kansas City VAMC.  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court of Appeals for Veterans Claims (Court) 
held that when VA has constructive notice of VA generated 
documents that could reasonably be expected to be part of the 
record, such documents are thus constructively part of the 
record before the Secretary and Board, even where they are 
not actually before the adjudicating body.  The claims folder 
indicates that relevant evidence in support of the veteran's 
claims may exist or could be obtained from a VA facility.  
See Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Therefore, pertinent 
outpatient treatment records dating from 1980 should be 
requested and associated with the claims folder.

At the time of the Travel Board hearing the veteran also 
reported that he began having back problems after service at 
the end of 1973.  It is unclear whether the veteran sought 
treatment for his back disability at that time.  The veteran 
should be given opportunity to identify any such treatment 
and to secure the records.  

The veteran also testified that he sought treatment for PTSD 
at Horizons Mental Health Center.  An August 2006 letter from 
the veteran's treating psychiatrist at Horizons reveals that 
the veteran was evaluated in 2005 and 2006.  No treatment 
reports from Horizons Mental Health Center have been 
associated with the claims file.  

Also, the veteran has reported that his doctor at Horizons 
Mental Health Center worked for the Social Security 
Administration (SSA).  The veteran reported that he had been 
unemployed since 1999.  The veteran should be contacted in 
order to determine whether he is receiving Social Security 
disability benefits.  If the veteran is in receipt of SSA 
benefits, a copy of the award of disability benefits and the 
medical records relied upon by SSA should be requested.  

The veteran did not provide any information regarding his 
alleged stressors until the time of the September 2006 Travel 
Board hearing.  The veteran testified that in November or 
December 1971, while he was serving aboard the USS 
Constellation, a helicopter came to deliver mail.  He said 
that when the helicopter was one hundred feet from where he 
stood on the fantail of the USS Constellation the approaching 
aircraft went down in the sea.  He said he was unsure how 
many people were aboard, but only two people were rescued, 
and he saw the others attacked by sharks.  

Finally, VA outpatient treatment reports indicate that the 
veteran currently suffers from degeneration of the L4-5 disks 
with mild narrowing of the bilateral foramina at those 
levels.  The veteran also underwent a cervical laminectomy in 
2001 and a cervical fusion in 2003 following a motor vehicle 
accident.  The veteran's service medical records indicate 
that in September 1970 the veteran twisted his back while 
working and he was noted to have slight paralumbar muscle 
spasms.  In light of the fact that the veteran was diagnosed 
with paralumbar muscle spasms during service and the VA 
outpatient treatment reports reveal diagnoses related to the 
veteran's cervical and lumbar spine, further evidentiary 
development by way of expert medical opinion is required.  

(The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (2006).)  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be 
specifically told of the information 
or evidence he should submit and of 
the information or evidence that VA 
will obtain with respect to his 
claims of service connection for 
PTSD, major depressive disorder, and 
generalized anxiety disorder.  38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 and Supp. 2006); 38 
C.F.R. § 3.159 (2006).  
Specifically, the veteran should be 
told to submit detailed information 
regarding his claimed in-service 
stressor(s), including the dates, 
times, and locations of the claimed 
stressor(s), and the parties 
involved, especially with respect to 
the crash of the helicopter that he 
has described.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  
Among other things, the veteran 
should be told to submit any 
pertinent evidence in his 
possession.  

2.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated him for PTSD, major 
depressive disorder, generalized 
anxiety disorder, or a back 
disability.  After securing the 
necessary releases, obtain those 
records that have not previously 
been secured.  Determine whether the 
veteran sought treatment for his 
back in 1973 and assist in obtaining 
any such records.  Also, request any 
outpatient treatment reports dating 
back to 1980 and all pertinent 
treatment reports from the Augusta 
VAMC and the Atlanta VAMC, and 
Horizons Mental Health Center.  If 
any records are unavailable a 
negative reply should be included in 
the claims file.

3.  Contact the veteran about his 
receipt of SSA disability benefits, 
if any.  Obtain copies of any 
determinations and medical evidence 
pertinent to any SSA decision.  Any 
necessary medical releases should be 
obtained from the veteran.  A 
response from the SSA should be 
sought, even if no records are 
available.

4.  Attempt to verify the occurrence 
of the veteran's claimed in-service 
stressor(s), especially the crash of 
the helicopter described in the 
veteran's testimony.  All agencies 
that might assist in this 
investigation should be contacted.  
Any information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, documentation to that 
effect should be placed in the 
claims file.  

5.  The veteran should be afforded a 
VA psychiatric examination.  The 
claims file should be reviewed by 
the examiner as part of the 
examination.  All indicated studies, 
tests and evaluations deemed 
necessary should be performed, but 
should specifically include 
psychological testing that includes 
tests to determine whether the 
veteran in fact has PTSD.  The 
examiner should determine whether 
the diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner 
should comment upon the link between 
the current symptomatology and any 
in-service stressor reported by the 
veteran.  The examiner should also 
provide an opinion as to the medical 
probabilities that any major 
depressive disorder or generalized 
anxiety disorder is attributable to 
the veteran's period of military 
service.  The report of examination 
should include the complete 
rationale for all opinions 
expressed.

6.  Schedule a VA orthopedic 
examination.  The examiner should be 
asked to review the claims file and 
examine the veteran.  The examiner 
should note any identified 
disabilities associated with the 
veteran's cervical or lumbar spine.  
The examiner should provide an 
opinion as to the medical 
probabilities that any stenosis or 
disc disease is related to service, 
including the in-service injury that 
caused paralumbar muscle spasm as 
noted in the service medical 
records.  The bases for any opinion 
provided should be explained in 
detail.  

7.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination reports to ensure they 
are responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

8.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If 
any benefit sought is not granted, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

